DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantyjarvi et al. (US 20210142526 A1), and in view of Ross (US 20180278908 A1).

Regarding Claim 8, Mantyjarvi discloses A computer-implemented system for overlay screen display (¶23 reciting “an apparatus”), the computer-implemented system comprising: 
a memory having processor-readable instructions stored therein (¶23 reciting “a non-transitory computer-readable medium storing instructions ”); and 
at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions (¶23 reciting “a processor; and a non-transitory computer-readable medium storing instructions that are operative, when executed by the processor, to perform one of the methods”), including the following method: 
displaying, by the one or more processors, information in an overlay; (Fig. 16 showing an overlay 1608) 
determining, by the one or more processors, a field of view of the user based on determining a positioning of the user device; (¶152 disclosing determining a field of view of the vehicle sensor, and reciting “sensor field-of-view (FOV) data may be received 1702.” Fig. 17, step 1702) 
determining, by the one or more processors, whether the overlay meets a minimum visibility criteria based on the positioning of the user device; (¶152 reciting “Whether minimum sensor visibility requirements are met along the predicted driving route may be determined 1704.” Fig. 17, step 1704) and 
displaying, by the one or more processors, the overlay in the field of view of the user upon determining that the overlay does not meet the minimum visibility criteria. (¶152 reciting “Blind areas along the predicted driving route also may be predicted 1706, wherein blind areas are determined to have potentially diminished sensor visibility. An augmented reality (AR) 1708.” Fig. 17, step 1706, 1708. Fig. 16 showing the overly 1608.)
	However, Mantyjarvi does not explicitly disclose displaying a minimum viewable portion of the overlay in the field of view of the user upon determining that the overlay does not meet the minimum visibility criteria.
	Ross teaches “a system configured to present primary and secondary, tertiary, etc., virtual reality content to a user.” (ABS). Further, Ross teaches displaying darkened secondary virtual reality content 403, which reads on a minimum viewable portion of the overlay (¶75). The secondary virtual reality content corresponds to an overlay not meeting the minimum visibility criteria, such as the visually darkened 403 shown in Fig. 4B.
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Mantyjarvi) to display a minimum viewable portion of the overlay (taught by Ross). The suggestions/motivations would have been to “facilitate maintaining a user's attention while narrative content and/or other content is presented to the user in the virtual space.” (¶4), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 9, Mantyjarvi in view of Ross discloses The computer-implemented system of claim 8, the method further comprising ceasing to display the overlay upon the user interacting with the overlay screen. (Mantyjarvi, ¶150 disclosing “The driver gets a reminder of the current route and a prompt asking whether 

Regarding Claim 10, Mantyjarvi in view of Ross discloses The computer-implemented system of claim 8, wherein the interaction of the user with the overlay includes using a sensor or a controller to dismiss or accept the information.(Fig. 1B showing a display/touchpad 128. ¶71 disclosing a touch sensor may be included with the peripherals 138. Further, see Claim 9 rejections.)

Regarding Claim 11, Mantyjarvi in view of Ross discloses The computer-implemented system of claim 8, wherein the minimum viewable portion of the overlay enables the user to perform another task before interacting with the overlay. (As shown in Fig. 16 of Mantyjarvi, the overlay is displayed to a driver who performs driving before interacting with the prompt overlay (¶150). )

Regarding Claim 12, Mantyjarvi in view of Ross discloses The computer-implemented system of claim 11, wherein the minimum viewable portion of the screen allows the user to view at least one of an environmental image displayed by the processor, a real-world object, or a virtual object. (Mantyjarvi, Fig. 16 showing an environmental image and real-world objects 1602)

Regarding Claim 13, Mantyjarvi in view of Ross discloses The computer-implemented system of claim 8, wherein the field of view is a first field of view and the positioning is a first positioning (Ross, Fig. 4B showing a first field of view 400 as current FOV, and ¶75 reciting “In FIG. 4B, system 10 (e.g., direction component 22 shown in FIG. 1) has determined that the user's gaze (view direction) is directed toward/into first field of view 400”), the method further comprising: 
determining, by the one or more processors, a second field of view of the user based on determining a second positioning of the user device, wherein the second field of view differs from the first field of view and the second positioning differs from the first positioning; (Ross, Fig. 4C showing a second field of view 402 as current FOV, and ¶76 reciting “In FIG. 4C, system 10 has determined that the user has turned his head and his gaze (view direction) is directed toward second field of view 402. ”)
determining, by the one or more processors, whether the overlay meets the minimum visibility criteria based on the second positioning of the user device; and 
displaying, by the one or more processors, a minimum viewable portion of the overlay in the second field of view of the user upon determining that the overlay does not meet the minimum visibility criteria.
(¶76 reciting “secondary virtual reality content 403 (e.g., character 450, character 452, object 454, object 456) is illuminated while primary virtual reality content 401 in first field of view 400 is visually darkened.” Also see Claim 8 rejections for detailed analysis.)

Regarding Claim 14, Mantyjarvi in view of Ross discloses The computer-implemented method of claim 8, wherein the method further comprises displaying a virtual object, and wherein the overlay is displayed on top of the virtual object. (It is well known in the art to display an overlay on top of a virtual object. In addition, Mantyjarvi, Fig. 13A showing an overlay “Bland Area” on top of a map, and ¶145 reciting “FIG. 13A depicts blind area information presented via the dashboard navigation UI 1300a as an indicated region, aligned and overlaid on top of the navigation's map.”) 

Claim 1, has similar limitations as of Claim(s) 8, therefore it is rejected under the same rationale as Claim(s) 8.
Claim 2, has similar limitations as of Claim(s) 9, therefore it is rejected under the same rationale as Claim(s) 9.
Claim 3, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.
Claim 4, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 5, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 6, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 7, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 15, has similar limitations as of Claim(s) 8, therefore it is rejected under the same rationale as Claim(s) 8.
Claim 16, has similar limitations as of Claim(s) 9, therefore it is rejected under the same rationale as Claim(s) 9.
Claim 17, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.
Claim 18, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 19, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 20, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611